Citation Nr: 1001779	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder, including coronary artery disease and status post 
coronary by-pass graft.  

3.  Entitlement to service connection for a disability 
claimed as allergic reaction to penicillin.  


REPRESENTATION

Veteran represented by:	Mark A. Font, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied the benefits sought on appeal.  A hearing at the 
RO was held in February 2004.  A videoconference hearing 
before the Board was held in July 2009.  

In July 2009, the Veteran submitted new evidence in support 
of his appeal; however, waived RO review of such additional 
evidence at the Board hearing.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2009).


FINDINGS OF FACT

1.  At the Board hearing in July 2007, and prior to the 
promulgation of a decision in the appeal, the Veteran advised 
the Board that he wished to withdraw his appeal of the claims 
of service connection for cardiovascular disease, including 
coronary artery disease, and a disability claimed as allergic 
reaction to penicillin.  

2.  In September 1967 and June 1969 rating decisions, the RO 
denied entitlement to service connection for disabilities 
related to the feet; the Veteran did not file a notice of 
disagreement with regard to either rating decision.

3.  In March 2003, the Veteran filed a request to reopen his 
claim of service connection for bilateral foot disability.

4.  The additional evidence received since the September 1967 
and June 1969 rating decisions is new and material and raises 
a reasonable possibility of substantiating the claim.  

5.  The Veteran's bilateral plantar fasciitis, heel spurs, 
and Haglund's deformity were manifested in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claims of service connection for cardiovascular disorder, 
including coronary artery disease and a disability claimed as 
an allergy to penicillin, by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The September 1967 and June 1969 rating decisions which 
last denied service connection for a bilateral foot 
disability are final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disability.  
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

4.  The Veteran's bilateral foot disability, to include 
plantar fasciitis, heel spurs, and Haglund's deformity, were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for heart disease and allergic 
reaction, at the Board hearing held in July 2009.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on these matters, and the issues of entitlement to 
service connection for heart disease and allergic reaction 
are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
and the grant of service connection for bilateral foot 
disability, no further discussion of VCAA is necessary at 
this point.  In May 2007 correspondence, the RO specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further 
discussion of VCAA compliance is therefore not required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New & Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for bilateral foot disability was received in 
March 2003, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By rating action in September 1967, the RO denied service 
connection for residuals of bilateral heel-ligament injury.  
The Veteran did not file a notice of disagreement, thus the 
RO decision is final.  38 U.S.C.A. § 7105.  By rating action 
in June 1969, the RO denied service connection for bilateral 
pes planus with shortening of calve muscles.  The Veteran did 
not file a notice of disagreement, thus the RO decision is 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the September 1967 and 
June 1969 rating decisions included the Veteran's service 
treatment records, and a May 1967 VA examination report.  

The service treatment records were negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any foot problems.  The May 1967 VA examination report 
showed some tenderness and hypertrophy of soft tissue at the 
insertion of the tendo-Achilles, bilaterally, but no evidence 
of deformity or other pathology.  X-ray studies of the feet 
showed no evidence of spur formation or bony abnormalities.  
The diagnosis was no residuals of disease or injury.  

The evidence added to the record since the rating decisions 
include letters from two private physicians, dated in May 
2003 and April 2009, numerous VA treatment records from 2004 
to 2007, copies of letters written by the Veteran to family 
members during service, a private medical statement showing 
treatment for foot problems, dated in December 1968, and a 
July 2009 statement from the Veteran's brother-in-law.  

The letters from the Veteran to family members, dated in 
January and February 1966, mentioned that he was being 
treated for unspecified foot problems in service.  The 
December 1968 private medical statement to the Draft Board 
indicated that the Veteran was being treated for bilateral 
foot problems.  The May 2003 letter from one private 
physician was to the effect that he treated the Veteran for 
chronic bilateral foot problems shortly after he returned 
home from service, and opined that the Veteran's current foot 
problems were related to service.  The April 2009 letter from 
the other private physician, included the diagnoses of 
plantar fasciitis, heel spurs, and Haglund's deformity, and 
opined that the Veteran's chronic foot problems was more 
likely than not related to service.   

Collectively, the additional evidence showed that the Veteran 
had an unspecified foot problem in service, chronic foot 
problems subsequent to service, and includes a competent 
medical opinion relating the Veteran's current bilateral foot 
problems to service.  The Board finds that such evidence is 
new and material, as the additional evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for a 
bilateral foot disability is reopened.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, given the 
favorable decision on the merits of his claim, the Board 
finds that the Veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The favorable evidence in this case, includes two letters 
from the Veteran to family members, dated in January and 
February 1966, in which he mentioned that he was being 
treated for foot pain during service.  The evidence also 
includes a letter from a family physician who treated the 
Veteran from 1954 to 1986.  The Board finds it interesting to 
note that while the physician stated that he examined the 
Veteran thoroughly after he returned home from service and 
that the tendons on the Veteran's heels were badly bruised 
and quite tender, his clinical notes do not reflect any such 
treatment.  In fact, other than a fractured left great toe in 
November 1962, the physician's clinical notes do not show any 
complaints, treatment, abnormalities, or diagnosis referable 
to any foot problems at anytime during the 32 years or more 
that he treated the Veteran.  

Additional favorable evidence includes a July 2009 affidavit 
from a longtime friend and brother-in-law to the effect that 
the Veteran wrote to him about his foot problems when he was 
in service, and that he personally witnessed the problems the 
Veteran has had with his feet since returning home from 
service.  Also of record is a December 1968 private medical 
statement to the Draft Board that the Veteran was being 
treated for bilateral foot problems.  

Finally, the favorable evidence includes a July 2009 opinion 
from another private physician to the effect that the 
Veteran's current bilateral foot problems involving plantar 
fasciitis, heel spurs, Haglund's deformity, and equinus were 
more likely than not caused by his walking and marching in 
service.  

The evidence against the Veteran's claim is the absence of 
any objective findings of a chronic foot problem in service, 
including at the time of his service separation examination 
in December 1966, and the essentially normal findings on VA 
examination in May 1967.  However, on the latter examination, 
the Veteran was noted to have some hypertrophy of soft tissue 
and possibly the underlying bone at the insertion of both 
tendo-Achilles.  

The fact that the Veteran was treated for some unspecified 
foot problem during service (see Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009)), had some 
symptomatology when examined by VA in 1967, and was 
reportedly treated for chronic foot problems by two different 
physicians beginning shortly after his discharge from 
service, would seem to place the totality of the evidence, at 
the very least, in relative equipoise.  In view of the 
foregoing, and resolving any doubt on this issue in the 
Veteran's favor, it is concluded that service connection for 
a bilateral foot disability, manifested by plantar fasciitis, 
heel spurs, and Haglund's deformity, is warranted.  




ORDER

Service connection for a bilateral foot disability, to 
include plantar fasciitis, heel spurs, and Haglund's 
deformity, is granted.  

The appeal of the claims of service connection for a 
cardiovascular disorder, including coronary artery disease 
and status post coronary by-pass graft and a disability 
claimed as allergic reaction to penicillin, are dismissed.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


